
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16



CONFIDENTIAL


May 9, 2008

Mr. Joseph J. Troy
4211 W. Boy Scout Blvd
Tampa, FL 33607


        RE: Employment Agreement

Dear Joe:

        Confirming our recent discussions, we are pleased that you have accepted
the position of Executive Vice President Structured Finance of JWH Holding
Company, LLC ("the Company"). With the acceptance of your new role, you left
your former position, Executive Vice President and Chief Financial Officer for
Walter Industries, Inc., effective February 13, 2008. This document, including
Exhibit A, supersedes all previous agreements and other rights you had with
Walter Industries, Inc., or any of its affiliates ("Walter"), including your
Change-in-Control Agreement dated February, 2004. This Agreement sets forth the
terms and conditions of your employment and will be final and binding on the
date you execute this letter.

1.You will serve as Executive Vice President Structured Finance of JWH Holding
Company, LLC reporting to the Chief Executive Officer of the Company. Your
responsibilities and primary objective will be to provide a solution for the
separation of JWH Holding Company, LLC from Walter, to the satisfaction of the
Board of Directors of Walter ("the Project"). It is our goal that this Project
will be completed no later than September 1, 2008 or such later date as the
parties mutually agree ("Termination Date").

2.Your compensation package will be as follows:

(a)Your annualized base salary will be $352,240 per year.

(b)For 2008 you will be eligible for a bonus with a target of 60% of your base
salary, which will be pro-rated from January 1, 2008 to Termination Date and
payable on the achievement of Project results by the Termination Date. The 2008
bonus will not be paid or payable in the event that the Project is not completed
by the Termination Date, or you leave the Company prior to the satisfactory
completion of the Project.

(c)The Company agrees that 25,901 non-qualified stock options from your
August 4, 2006 equity grant will vest as scheduled on August 4, 2008,
irrespective of the status of your employment at that time. You will have
90 days after the Termination Date to exercise any vested options you hold at
that time. Except as provided in Paragraph 15 all other unvested equity grants
awarded under the 1995 or 2002 Walter Long-Term Incentive Plans will terminate
as of the date hereof.

On February 27, 2008 you received a performance-based equity grant with a value
of $125,000 under the 2002 Walter Long-Term Incentive Plan in the form of
restricted stock units. This grant will vest in its entirety on the Termination
Date if the Project has been completed. If the Project is not completed by the
Termination Date, this equity grant will lapse.

(d)Your vehicle allowance will continue until your employment ceases pursuant to
paragraph 3 below, at the rate of $1,500 per month, subject to usual withholding
taxes.

(e)You will receive the following additional benefits:

•Reimbursement for all reasonable and customary business-related travel and
entertainment expenses in accordance with the terms of the Company policy
generally applicable to the executives in the location in which you are
primarily based, as it may change from time to time.

--------------------------------------------------------------------------------



•Participation in the group life and health insurance benefit programs, the
Walter Retirement Savings Plan, the Employee Stock Purchase Plan, use of the
corporate country club membership and an annual executive physical generally
applicable to executives employed in the location in which you are primarily
based, in accordance with their terms as they may change from time to time until
the Termination Date.

•Eligibility for 30 days of annual vacation to be used in accordance with policy
generally applicable to executives employed in the location in which you are
primarily based, as it may change from time to time. Vacation pay that is earned
as of the Termination Date that has not been used will be paid to you following
your termination on such date.



3.In the event of your involuntary termination (other than for "Cause" as
defined below), in the event of your Constructive Termination (as defined
below), or on the Termination Date (whichever comes first), your employment will
cease and you will be entitled to (i) payment of base salary for 18 months,
(ii) payment of the target amount of your cash bonus for 18 months, paid on a
pro rata basis for 18 months following the Termination Date, (iii) continued
participation in health and life insurance benefits until the earlier of the
18-month anniversary of the Termination Date or the date as you are enrolled as
a participant in a group health insurance plan from subsequent employment. Your
COBRA election period will not commence until the expiration of such period.
Your current auto allowance, use of the corporate country club membership and
the executive annual physical will cease on the Termination Date. All payments
must be in accordance with all government regulations (e.g. IRC Section 409A)
and may result in a delay in payments of up to six months to comply with these
regulations.

4.As an Executive of the Company, you will have access to confidential
information and other trade secrets of the Company, Walter, and its
subsidiaries, affiliates and related entities ("Affiliates"). Each Affiliate is
a third party beneficiary to this Agreement.

5.You agree that all inventions, improvements, trade secrets, reports, manuals,
computer programs, systems, tapes and other ideas and materials developed or
invented by you during the period of your employment with Walter, either solely
or in collaboration with others, which relate to the actual or anticipated
business or research of Walter, which result from or are suggested by any work
you may do, or which result from use of Walter's premises or Walter's or its
customers' property (collectively, the "Developments") shall be the sole and
exclusive property of Walter. You hereby assign to Walter your entire right and
interest in any Developments and will hereafter execute any documents in
connection therewith that Walter may reasonably request. This section does not
apply to any inventions that you made prior to your employment by Walter, or to
any inventions that you develop entirely on your own time without using any of
Walter's equipment, supplies, facilities or Walter's or its customers'
confidential information and which do not relate to the Walter businesses,
anticipated research and developments or the work you have performed for the
Walter.

6.Non-Compete/Non-Solicit. It is understood and agreed that the nature and
methods employed in Walter's business are such that you will have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of Walter that result in the
creation of customer goodwill. It is also understood that as a result of your
employment with the Company, you will have access to Company confidential
information that is worthy of protection. Therefore, in consideration of your
employment with the Company and for other good and valuable consideration,
beginning immediately and continuing for the Restricted Period, for any reason,
for cause or without cause, so long as Walter or any affiliate, successor or
assign thereof carries on the same or like business, you shall not, without the
express written consent of Walter, which consent shall not be unreasonably
withheld or delayed, directly or

--------------------------------------------------------------------------------



indirectly, for yourself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity or
otherwise:

(a)Call upon, solicit, write, direct, divert, influence, or accept business
(either directly or indirectly) with respect to any account or customer or
prospective customer of Walter or any corporation controlling, controlled by,
under common control with, or otherwise related to Walter, including but not
limited to any other affiliated companies;

(b)Hire away any personnel of Walter and/or entice any such persons to leave the
employ of Walter or its affiliated entities; or

(c)Engage in or prepare to engage in or have a financial or other interest in
any business or any activity which you know (or reasonably should have known) to
be directly competitive with the business of Walter or its affiliated entities
as then being carried on or to have a strategic interest in Walter or its
affiliated entities; or serve as an employee, agent, partner, shareholder,
director or consultant for, or in any other capacity participate, engage, or
have a financial or other interest in any business or any activity which you
know (or reasonably should have known) to be directly competitive with the
business of the Company or its affiliated entities as then being carried on or
to have a strategic interest in Walter or its affiliated entities (provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, you may own up to two percent (2%) of the outstanding shares of the
capital stock of a company whose securities are registered under Section 12 of
the Securities Exchange Act of 1934).

        The restrictive covenants contained in this Paragraph shall apply to all
states that Walter or any of its Affiliates is currently conducting the specific
business in which it seeks to preclude competition by you ("Restricted
Geographic Area"). The "Restrictive Period" shall be, (a) in the case of the
Company's Financing business, a period of twelve (12) months from the date of
your Termination from the Company, and (b) in the case of Walter's natural
resources businesses, a period of eighteen (18) months from the date of your
Termination from the Company. In the case of the Company's homebuilding
business, the restrictive covenants contained in subparagraphs (a) and (b) shall
be twelve (12) months and the restrictive covenants contained in
subparagraph (c) shall not apply.

7.Divisibility of Covenants. If any covenant, restriction or other provision of
this Agreement is found invalid or incapable of being enforced by reason of any
law, rule or public policy, all other covenants, restrictions and provisions
shall nonetheless remain in full force and effect, and no provision of this
Agreement shall be dependent upon any other provision. The parties agree that
the Restricted Geographical Area is divisible and that the restrictions upon
your business activities in subparagraph 6 (c) above shall apply separately and
distinctly to each state in the Restricted Geographical Area with the same force
and effect as though such restrictions were separately expressed with respect to
each and every State, and if such restrictions are held by any court to be
unenforceable as to any particular state, such restrictions nevertheless shall
be fully operative and enforceable with respect to each of the other state
referred to in subparagraph 6(c) above. Notwithstanding anything to the contrary
in this Agreement, if any of the covenants and restrictions set forth above is
found to be invalid or incapable of being enforced for the reason that the
duration or geographic area thereof is deemed by a court to be unreasonable,
then the parties hereto authorize any court so declaring the covenant or
restriction unreasonable to rewrite the same so as to change the duration or
geographic area (or both) to the maximum time and area that the court may deem
to be reasonable under the circumstances.

8.Third-Party Beneficiaries; Enforcement and Remedies. The restrictive covenants
and other provisions of this Agreement are intended for the benefit of the
Company and Walter and each Affiliate and are enforceable by Walter and by each
Affiliate to the same extent as if you were an employee of Walter or the
Affiliate. You agree and acknowledge that a violation of any of the

--------------------------------------------------------------------------------



provisions of paragraphs 5, 6, and 9, by you shall cause the Company and each
affected Affiliate to suffer irreparable and continuing harm and damage for
which there will be no adequate remedy at law. In the event of a violation of
any of the provisions of paragraphs 5, 6, and 9 by you, you agree that the
Company and each affected Affiliate shall be entitled to injunctions, both
preliminary and final, prohibitory and mandatory, without bond or security,
enjoining and restraining such violation, and that such injunction relief shall
be in addition to all other remedies available to the Company and each affected
Affiliate either at law or in equity. You waive the right to claim, and agree
that you are estopped from claiming, in any action to enforce the provisions of
those paragraphs that the Company or any Affiliate has an adequate remedy at law
and therefore is not entitled to injunctive relief.

9.You acknowledge and agree that you will respect and safeguard Walter's
property, trade secrets and confidential information. The term "confidential
information" means any information not generally known which concerns Walter's
business, or proposed future business and which gives or is intended to give
Walter an advantage over its competitors who do not have the information. You
acknowledge that Walter's electronic communication systems (such as email and
voicemail) are maintained to assist in the conduct of Walter's business and that
such systems and data exchanged or stored thereon are property of Walter. After
your termination from Walter, you will not disclose any trade secrets or
confidential information you acquired while an employee, including any
corporation controlling, controlled by, under common control with, or otherwise
related to Walter, including but not limited to any other affiliated companies,
successor to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner. Notwithstanding the
foregoing, the term "confidential information" shall not include any information
which: (i) which was known to you prior to your employment with Walter as
evidenced by written records; (ii) is disclosed to you in good faith by a party
who is in lawful possession thereof and who has the right to make such
disclosure; and (iii) is or shall become public knowledge, by publication or
otherwise, through no fault of you.

10.As an inducement to the Company to make this agreement with you, you
represent and warrant that you are not a party to any agreement or obligation
for personal services and that there exists no impediment or restraint,
contractual or otherwise on your power, right or ability to accept this offer
and to perform the duties and obligations specified herein.

11.Non-Disparagement. Beginning immediately and continuing following your
termination of employment for any reason and continuing for so long as Walter or
any corporation controlling, controlled by, under common control with, or
otherwise related Walter, including but not limited to any other affiliated
companies, successor or assigns thereof carries on the same or like business,
Walter and you mutually agree not to, directly or indirectly, for
itself/yourself or on behalf of, or in conjunction with, any other person,
persons, company, partnership, corporation, business entity or otherwise make
any statements that are inflammatory, detrimental, slanderous, or negative in
any way to the interests of Walter or its affiliated entities or you.

12.Cooperation. You agree to provide your reasonable cooperation to Walter or
any of its Affiliates, or any of their respective shareholders, officers,
employees, representatives or agents, upon reasonable advance notice to you that
such cooperation is required, in connection with any action, proceeding or
investigation (or any appeal from any action, proceeding or investigation) that
relates to events occurring during your employment with Walter. Walter shall
reimburse you for all travel, lodging and other related costs incurred by you in
connection with provision of such cooperation, in accordance with Walter's
business expense reimbursement policy maintained for its executives from time to
time.

--------------------------------------------------------------------------------



13.Definitions:

        "Cause" shall mean: (a) material failure to act in accordance with the
reasonable instructions of the Chief Executive Officer of the Company,
(b) conviction of a felony arising from any act of fraud, embezzlement or
willful dishonesty in relation to the business or affairs of the Company or any
other felonious conduct on your part that is demonstrably detrimental to the
best interests of the Company or any subsidiary or affiliate, (c) being
repeatedly under the influence of illegal drugs or alcohol while performing your
duties, or (d) commission of any other willful act that is demonstrably
injurious to the financial condition or business reputation of the Company or
any subsidiary or affiliate.

        "Constructive Termination" shall mean, without your written consent:
(a) a material failure of the Company to comply with the provisions of this
Agreement, (b) any purported termination of your employment other than for
Cause, or (c) the failure of a successor corporation to assume the Company's
obligations under this Agreement.

14.In the event that any portion of any payment under this Agreement, or under
any other agreement with, or plan of the Company (in the aggregate, Total
Payments) would constitute an "excess parachute payment," such that a golden
parachute excise tax is due, the Company shall provide to you, in cash, an
additional payment in an amount sufficient to cover the full cost of any excise
tax and all of your additional federal, state, and local income, excise, and
employment taxes that arise on this additional payment (cumulatively, the Full
Gross-Up Payment), such that you are in the same after-tax position as if you
had not been subject to the excise tax. For this purpose, you shall be deemed to
be in the highest marginal rate of federal, state, and local income taxes in the
state and locality of your residence on the date of your termination. This
payment shall be made as soon as possible following the date of your termination
and in accordance with government regulations including IRC Section 409A. For
purposes of this Agreement, the term "excess parachute payment" shall have the
meaning assigned to such term in Section 280G of the Internal Revenue Code, as
amended (the Code), and the term "excise tax" shall mean the tax imposed on such
excess parachute payment pursuant to Sections 280G and 4999 of the Code.

15.Additional Post Termination Date Benefits in Exchange for General Release. In
consideration of your signing a general release in a form reasonably
satisfactory to the Company; on your Termination Date, the equity grants listed
on Schedule 1 hereto will become vested on their normal vesting dates
irrespective of the status of your employment at that time and you will have
90 days after February 28, 2009 to exercise stock options that become vested
thereunder. In the event Walter Industries, Inc. common stock (WLT) is no longer
publicly traded prior to February 28, 2009, the equity grants listed on
Schedule l hereto will be converted into the right to receive the cash value
equivalent as soon as practicable after the last day of WLT trading, without
interest.

16.Expenses Relating to Enforcement. If it becomes necessary for the Company,
any Affiliate or you to enforce this Agreement, the prevailing party shall be
entitled to recover its costs of such judicial action, including reasonable
attorneys' fees both at the trial court and appellate court levels, from the
non-prevailing party.

17.Independent Obligations. The covenants, restrictions, agreements and
obligations made or binding hereunder are independent of any other obligation
arising under this Agreement or any other agreement or law. The existence of any
claim or cause of action, whether based on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company or any Affiliate of
this Agreement against you or to the enforcement by you of this Agreement
against the Company.

18.Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent or other breach.

19.Governing Law; Venue. The validity, interpretation, construction and
enforcement of this Agreement are governed by the laws of the State of Florida.
Each party consents and agrees that

--------------------------------------------------------------------------------



the proper, exclusive and convenient venue for any legal proceeding relating to
this Agreement is Hillsborough County, Florida; and each party waives any
defense, whether asserted by motion or pleading, that Hillsborough County,
Florida, is an improper or inconvenient venue.

20.Severability. If any provision of this Agreement should be found to be
unenforceable, by reason of any law, rule or public policy, only that provision
shall be affected, and the balance of this Agreement shall remain in full force
and effect and enforceable according to its terms.

21.It is agreed and understood that this Employment Agreement, if and when
accepted, constitutes our entire understanding regarding the subject matter
herein and shall supersede all prior agreements, discussions, understandings and
proposals (written or oral) relating to your prior employment with Walter
Industries, Inc. and your employment with JWH Holding Company, LLC.

22.Miscellaneous Agreements. The covenants, restrictions, agreements and
obligations made or binding on you hereunder are personal to you and shall not
be assigned or delegated. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company, and the rights of each Affiliate under this
Agreement shall inure to the benefit of the successors and assigns of such
Affiliate. This Agreement may be executed in counterparts, and the signature
pages of the counterparts may be assembled to form a single, integrated
document. You acknowledge that you have read this Agreement in its entirety,
have had the opportunity to consult with an attorney about it and has entered
into this Agreement freely and voluntarily. As used in this Agreement, the
singular or plural shall be deemed to include the other whenever the context so
indicates or requires. Both parties have participated in a material way in
negotiating and finalizing this Agreement, and the language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties or third-party
beneficiaries. The paragraph headings in this Agreement are for reference only
and shall not affect, limit or control the meaning of any provision of this
Agreement.

        Joe, your signature below confirms your acceptance of this Employment
Agreement. Please sign one of the enclosed copies and return it to me in the
envelope provided.

    Very truly yours,
JWH HOLDING COMPANY, LLC
 
 
/s/  Mark J. O'Brien      

--------------------------------------------------------------------------------

    By: Mark J. O'Brien
Chairman and Chief Executive Officer
 
 
WALTER INDUSTRIES, INC.
 
 
/s/  Larry Williams      

--------------------------------------------------------------------------------

    By: Larry Williams
Senior Vice President-Human Resources

Agreed and Accepted

/s/  Joseph J. Troy      

--------------------------------------------------------------------------------

Joseph J. Troy   May 9, 2008

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------




SCHEDULE 1


Future Vesting Detail

--------------------------------------------------------------------------------

  Grant Type

--------------------------------------------------------------------------------

  Original Grant Date

--------------------------------------------------------------------------------


3,206 on 2/25/2009
 
Restricted Stock Units
 
2/25/2005
2,546 on 2/22/2009
 
Non-qualified stock options
 
2/22/2006
5,589 on 2/22/2009
 
Restricted Stock Units
 
2/22/2006
4,902 on 1/31/2009
 
Non-qualified stock options
 
1/31/2007

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16



CONFIDENTIAL
SCHEDULE 1
